DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24th, 2021 has been entered.
 
Claim Objections
Claim 66 is objected to because of the following informalities:  In line 8 applicant uses the term “a a trailing end” this should read “a trailing end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 66-67 and 69-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 66, Applicant’s disclosure fails to provide support for “at least a portion of the leading end surface of the implant and at least a portion of the trailing end surface of the implant are capable of concurrently traversing the first plane of the first side window.  Applicant’s disclosure only teaches the application of force through the channel to press the implant against the stop surface of movement of the implant in a lateral direction relative to the channel to expel the implant from the window.  There is no teaching of the expelling/discharge of the implant has the leading and trailing end surfaces concurrently traversing the plane of the first side window.  There is no teaching beyond that of: [0059] that “lateral force pushes the implant out of the window of the insertion tube”; [0061] “As the pusher shaft advances the implant along the channel in the insertion tube, it will exert a lateral force on the implant and eject the implant from the window”; [0062] “As the pusher shaft 60 is further advanced distally, the implant will be pushed out of the window in the insertion tube”.  
immovably affixed to a distal aspect of the first channel”. 	Regarding claim 78, Applicant’s disclosure fails to provide support for “the first stop element immovably disposed within the distal segment”.  Along with “no portion of the trailing end surface traverses both the first window portion and the second window portion”.
Regarding claim 79,  Applicant’s specification fails to provide support for “first and second implant segments which are configured to, during performance of the method, (i) traverse the first channel in a first configuration wherein the first implant segment is more distal within the non-implantable placement device than the second implant segment, and (ii) traverse the first side window in a second configuration wherein the first and second implant segments are juxtaposed relative to a longitudinal direction of the first channel”.
 	Regarding claim 82, Applicant’s disclosure fails to provide support for “the advancement of the implant into the intervertebral disc space comprises simultaneous advancement of both the first implant portion and the second implant portion into the intervertebral disc space.” 
disposed within the first channel”.  Along with the teaching of the embodiment of the implant having “at least a first member and a second member…applying force onto the second trailing end surface of the second member for the implant, the force advancing the implant through the first channel and toward the first stop element”.  The specification is, at best, silent as to how the implant with the two-member configuration behaves with relation to the non-implantable placement device.
 	Claims 67, 69, 71-75, 77, 80-81, 83-86 and 88-92 are rejected under 35 U.S.C. 112, first paragraph as they depend from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 70 and 76-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 70, Applicant recites in lines 9-11 “the second configuration” twice.  It is unclear which “second configuration” each recitation is reciting back to.  As “the implant is configured to transition between at least a first configuration and a second configuration” see line 2.  Along with “the method 
 	Regarding claim 76, Applicant recites “the non-implantable placement device further comprises a first stop element”.  It is unclear if Applicant is attempting to claim a second “first stop element” different from the one in lines 31-32 or is attempting to further define the first stop element in lines 31-32 of claim 66.  Appropriate correction and clarification is required.   	Regarding claim 77, Applicant claims “wherein the first plane comprises the first channel positioned at a first side of the first plane”.  However, claim 66 from which claim 77 depends requires in lines 20-24 “a first channel  configure to...a distal aspect of the first channel comprising a first side window communicating with the first channel…the first side window comprising a first plane”.  It is unclear how the first plane can comprises the first channel as claim 66 sets forth the at the first channel has a distal aspect comprising a first side window which comprises a first plane. Appropriate correction and clarification is required.  
Additionally, claim 77 recites the limitation "the at least portion of the trailing end segment" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 78 recites the limitation "the first element" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
87 recites the limitation "the non-implantable placement device" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
 	Additionally claim 87 recites in line 21 “a first channel” it is unclear what the “a first channel” is in relation to the remainder of the method, i.e. a first channel of___.
 	Claims 79-86 and 88-92 are rejected under 35 U.S.C. 112, second paragraph, as they depend from a rejected base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a feature configured to facilitate fixation onto at least one of the superior vertebral bone or the inferior vertebral bone” in claim 84 and “one or more 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 78-83 and 85-86 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (US 2020/0183761).
 	Regarding claim 78, Johnson et al. disclose a method for stabilizing a spinal segment, the spinal segment comprising a superior vertebral bone, an immediately 

    PNG
    media_image1.png
    249
    871
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    1051
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775